UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 6/30 Date of reporting period: 6/30/11 ITEM 1. REPORT TO STOCKHOLDERS JUNE 30, 2011 Annual Report to Shareholders DWS Enhanced Commodity Strategy Fund Contents 4 Portfolio Management Review 7 Performance Summary 10 Information About Your Fund's Expenses 12 Consolidated Portfolio Summary 14 Consolidated Investment Portfolio 27 Consolidated Statement of Assets and Liabilities 29 Consolidated Statement of Operations 30 Consolidated Statement of Changes in Net Assets 31 Consolidated Financial Highlights 37 Notes to Consolidated Financial Statements 52 Report of Independent Registered Public Accounting Firm 53 Tax Information 54 Summary of Management Fee Evaluation by Independent Fee Consultant 58 Board Members and Officers 62 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund invests in commodity-linked derivatives which may subject the fund to special risks. Market price movements or regulatory and economic changes will have a significant impact on the fund's performance. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. A counterparty with whom the fund does business may decline in financial health and become unable to honor its commitments, which could cause losses for the fund. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Market Overview and Fund Performance The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. After staging a very impressive rally from mid-2010 through the first quarter of this year, commodities finally paused for a breather during May and June 2011. A string of worse-than-expected economic data from the United States, Europe and China sparked fears that global growth was slowing significantly. Commodities, which would be affected negatively by any downturn in demand resulting from deteriorating economic conditions, sold off sharply in response. With this as the backdrop, the Class A shares of DWS Enhanced Commodity Strategy Fund returned 28.49% (unadjusted for sales charges), outperforming the 25.76% return of its benchmark, the Dow Jones UBS Commodity Index.1 (Past performance is no guarantee of future results. Please see pages 7 through 9 for the performance of other share classes and for more complete performance information.) The fund invests in physical commodities using commodity-linked swaps and futures, a capital-efficient approach that enables us to gain full exposure to the commodities markets while utilizing only a fraction of the portfolio's capital as collateral.The remaining portion of the portfolio is invested in a conservative fixed-income strategy. There are three primary aspects to our approach: a tactical management element that seeks to provide downside protection by adjusting the portfolio's overall exposure to the commodities markets, a relative value strategy that seeks to actively over- and underweight specific commodities based on short-term price inefficiencies, and a "roll enhancement" strategy that seeks to maximize returns when commodity swap and futures contracts expire.2,3 Attribution The roll enhancement and relative value strategies added value during the fund's fiscal year period, while our tactical strategy detracted from performance. As mentioned earlier, we seek to maximize returns with our roll enhancement strategy. Commodity investing entails buying contracts with specific expiration dates. When the expiration date is reached, instead of rolling to the next contract on a predefined schedule, we seek to roll into contracts that have the potential to optimize returns. By actively positioning the fund along both the shorter and longer expiration dates depending on market conditions, we were able to optimize performance throughout the period. The relative value strategy uses a disciplined quantitative approach to look for potential "mean reversion" opportunities in the prices of the six most actively traded commodities: light crude oil, heating oil, gold, aluminum, corn and wheat.4 If the short-term (one-year average) price of a commodity is above its long-term (five-year average) price, we can use that as an opportunity to underweight the commodity; if the short-term price is below the long-term price, we can take advantage of this disparity to overweight the commodity. Our relative value strategy also added to performance during the year. Overweights throughout the period in crude and heating oil worked well, but were partially offset by a consistent underweight in gold, as the precious metal has continued to perform strongly on fears of a weakness of the US dollar. In the tactical management portion of our strategy, we seek to take advantage of the directional nature of the commodity market and provide downside protection by reducing net commodity exposure when our models show that commodity prices have weakened. This aspect of our strategy detracted from performance for the year. Since it is designed to adjust to moves in the market, rather than anticipate them, the strategy can underperform during periods of a directionless market with short-term periods of price swings to the positive and negative. For example, we came into the May downturn that occurred during the first portion of the month with 95% exposure. Our models then prompted us to reduce exposure later in the May period, which initially helped, but ultimately hurt performance, as we missed the subsequent rally in prices during the second half of the month. While these types of market conditions aren't ideal for this portion of our strategy, underperforming during periods of short-term price swings to both the positive and negative, we continue to view it as an effective way to manage risk over the longer term. Outlook We view the recent sell-off as a healthy development for the market. The sharp commodity price spike of late 2010 and early 2011 increased the likelihood of a slowdown in growth, which in turn would weigh heavily on commodity prices down the road. This outcome has become less of a threat following the recent downturn, thereby stabilizing the growth outlook and providing a stronger longer-term underpinning for commodities. More broadly speaking, we continue to see long-term price support from the fact that global demand is rising faster than supply. We believe our active, multifaceted strategy is well suited to take advantage of both short-term volatility and the potential for a longer-term bull market in commodities. A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Enhanced Commodity Strategy Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the US for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Management Team William Chepolis, CFA Darwei Kung John D. Ryan Steven Zhou Eric S. Meyer, CFA Portfolio Managers 1 The Dow Jones UBS Commodity Index tracks a diversified group of commodities comprised of futures contracts on 19 physical commodities traded on both US and London exchanges. No single commodity may constitute less than 2% or more than 15% of the index as of the annual reweighting of the components. The index is calculated using closing market prices and translates into US dollars using the London close foreign exchange rates. Index returns do not reflect fees or expenses. It is not possible to invest directly into an index. 2"Overweight" means the fund holds a higher weighting in a given sector, security, or commodity than the benchmark. "Underweight" means the fund holds a lower weighting. 3Direct commodities investing entails buying a contract to buy or sell a specific commodity on a specific date. This contract, called a future, typically expires monthly. When a contract expires, passive commodity-investing strategies automatically purchase — or "roll into" — the next available contract. 4Mean reversion is a theory suggesting that prices and returns eventually move back towards the mean or average. Performance Summary June 30, 2011 Average Annual Total Returns as of 6/30/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year Life of Fund* Class A 28.49% -12.51% 0.80% 4.46% Class B 27.41% -13.18% 0.02% 3.66% Class C 27.73% -13.11% 0.07% 3.70% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 21.10% -14.22% -0.39% 3.49% Class B (max 4.00% CDSC) 24.41% -13.38% -0.05% 3.66% Class C (max 1.00% CDSC) 27.73% -13.11% 0.07% 3.70% No Sales Charges Life of Class M** Class S 28.82% -12.30% 1.01% 4.66% N/A Institutional Class 29.11% -12.20% 1.12% 4.76% N/A Class M N/A N/A N/A N/A 25.21% Dow Jones UBS Commodity Index+ 25.76% -12.12% -1.81% 0.13% 20.89% * The Fund commenced operations on February 14, 2005. Index returns began on February 28, 2005. **Class M commenced operations on August 20, 2010. Index returns began on August 31, 2010. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 29, 2011 are 1.67%, 2.49%, 2.45%, 1.41%, 1.22% and 1.37% for Class A, Class B, Class C, Class S, Institutional Class and Class M shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of Class A, B, C, S and Institutional shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Enhanced Commodity Strategy Fund — Class A [] Dow Jones UBS Commodity Index+ Years ended June 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. *The Fund commenced operations on February 14, 2005. Index returns began on February 28, 2005. +The Dow Jones UBS Commodity Index tracks a diversified group of commodities comprised of futures contracts on 19 physical commodities traded on both US and London exchanges. No single commodity may constitute less than 2% or more than 15% of the index as of the annual reweighting of the components. The index is calculated using closing market prices and translates into US dollars using the London close foreign exchange rates. Net Asset Value Class A Class B Class C Class S Institutional Class Class M Net Asset Value: 6/30/11 $ 8/20/10 (commencement of operations of Class M) $
